DE FIORI, Chief Judge,
concurring in part and dissenting in part:
Appellant stripped himself nude outside the victim’s home, broke in through a window, anticipated the need for a speedy retreat, prepared an alternate means of escape for himself, ignored the barking of the victim’s dog, entered her bathroom, confronted her while nude as she left the shower, leered at her, leaned toward her with his arm outstretched, reached for her head and shoulder area, continued to reach for her despite her screams, was surprised by the sound of her husband’s voice, and fled only when her husband came to her aid. These facts have led the majority to the conclusion that appellant intended to perpetrate a nonconsensual sex crime. Although they are not convinced that appellant intended the offense in question to be rape, I am convinced beyond a reasonable doubt that he intended to overcome any resistance and to have sexual intercourse with this victim against her will.
I do not believe that appellant planned and executed such a risky endeavor as he did for any purpose short of rape. His total disrobement before confronting the victim was unnecessary to an indecent assault or a lesser offense but would have facilitated considerably the perpetration of a rape, especially when the need for speedy completion of the act was envisioned. Additionally, appellant’s act of reaching for the victim’s head and shoulder area with a grasping motion of his hand is the type of gesture used by a rapist to gain control of the victim’s person and would have been unnecessary under the circumstances of this case to the completion of a lesser offense. Nor can it be said that appellant did not intend to overcome his victim’s resistance, for when she offered the only form of resistance available to her under the circumstances (a scream), appellant persisted in reaching for her. Appellant thus overcame her initial manifestation of resistance and demonstrated his intent to overcome other resistance she might have offered. Once the victim screamed, appellant must certainly have realized that she was in fear. By continuing to reach for her while offering no reassurance that he did not intend to harm or rape her,1 appellant confirmed that those fears were well-founded. While proof of an overt act cannot be substituted for proof of intent in an attempt case, it has been recognized that in most attempted rape cases the accused’s intent is manifested by an assault,2 i. e., by his conduct. In *519sum, except for making an oral declaration of his intent, appellant did everything that a would-be rapist could have done under the circumstances to demonstrate his intent.
Consequently, while I join in Parts III and IV of the majority opinion, I am unable to concur in Parts I and II. I would affirm the findings of guilty as approved by the convening authority.

. Cf., United States v. Polk, 48 C.M.R. 993 (A.F.C.M.R. 1974).


. United States v. Hobbs, 7 U.S.C.M.A. 693, 703, 23 C.M.R. 157, 167 (1957) (Ferguson, J., dissenting).